Citation Nr: 1123296	
Decision Date: 06/17/11    Archive Date: 06/28/11

DOCKET NO.  99-15 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a bilateral ankle disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to February 1989 and from February 1991 to April 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 1999 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied the Veteran's claim.

The Veteran testified at a formal RO hearing in October 1999 before a decision review officer (DRO).  The transcript of that hearing has been associated with the Veteran's claims folder.

The Veteran was scheduled to appear at the Waco RO to have a personal hearing before a Veterans Law Judge.  However, in April 2002 the Veteran withdrew her request for a hearing.  See 38 C.F.R. § 20.704(e) (2010). 

In March 2004 and October 2009, the Board remanded the Veteran's claim.  The VA Appeals Management Center (AMC) continued the previous denial of the claim in May 2009 and January 2011 supplemental statements of the case (SSOCs).  Accordingly, the Veteran's VA claims folder has been returned to the Board for further appellate proceedings.


FINDING OF FACT

The competent and probative evidence does not support a finding that a relationship exists between the Veteran's currently diagnosed bilateral ankle disability and her military service.


CONCLUSION OF LAW

A bilateral ankle disability was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks entitlement to service connection for a bilateral ankle disability.  In the interest of clarity, the Board will discuss certain preliminary matters.  The issue on appeal will then be analyzed and a decision rendered.

Stegall considerations

As was alluded to in the Introduction, the Board remanded this case in March 2004 and October 2009.  In essence, the Board instructed the agency of original jurisdiction (AOJ) to request and obtain the Veteran's complete service personnel records and service treatment records, as well as, her VA treatment records.  Additionally, the Veteran was to be scheduled for a VA examination and a copy of the examination report was to be associated with her claims folder.  The AOJ was then to readjudicate the claim.

The record demonstrates that the Veteran was sent a letter in March 2004 which asked that she identify any outstanding treatment records which might be pertinent to her claims.  Additionally, the record shows that the Veteran's complete service treatment and personnel records, as well as, VA treatment records have been associated with the Veteran's claims folder.  Further, the Veteran was afforded a VA examination for her bilateral ankle disability, and a report of the examination was associated with her claims folder.  After this development was completed, the AMC readjudicated the claim in the May 2009 and January 2011 SSOCs.

Thus, the Board's remand instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also defines the obligations of VA with respect to its statutory duty to assist a claimant in the development of his claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

Standard of review

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2010).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

In the case at hand, the record reflects that the originating agency provided the Veteran with the required notice by a letter mailed in March 2004.  Although the March 2004 VCAA letter was provided after the initial adjudication of the claim, the Board finds that the Veteran has not been prejudiced by the timing of this letter.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the AMC readjudicated the Veteran's claim in May 2009 and January 2011 SSOCs.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  There is no indication or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court observed that a claim of entitlement to service connection consists of five elements:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  Because a service connection claim is comprised of five elements, the Court further held that the notice requirements of section 5103(a) apply generally to all five elements of that claim.  Therefore, upon receipt of an application for a service connection claim, section 5103(a) and section 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

With respect to the Veteran's service connection claim, element (1), veteran status, is not at issue.  Moreover, elements (4) and (5), degree of disability and effective date, are rendered moot via the RO's denial of service connection for the Veteran's claimed disability.  In other words, any lack of advisement as to those two elements is meaningless, because disability ratings and effective dates were not assigned.  The Veteran's claim of entitlement to service connection was denied based on element (3), connection between the Veteran's service and the claimed disability.  As explained above, she has received proper VCAA notice as to her obligations, and those of VA, with respect to that crucial element.  Because as discussed below the Board is denying the Veteran's claim, elements (4) and (5) remain moot.

Duty to assist

In general, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  The law affords that the assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

In the instant case, the Board finds reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate her claim and there is no reasonable possibility that further assistance would aid in substantiating this claim.  The evidence of record includes the Veteran's service treatment records, the Veteran's statements, as well as private and postservice VA treatment records.  

Additionally, the Veteran was afforded a VA examination in November 2010.  The VA examination report reflect that the examiner interviewed and examined the Veteran, reviewed her past medical history, reviewed her claims folder, documented her current medical conditions, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  The Board therefore concludes that the VA examination report is adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2010); see also Barr v.  Nicholson, 21 Vet. App. 303, 312 (2007) [holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate]. 

Thus, the Board finds that under the circumstances of this case, VA has satisfied the notification and duty to assist provisions of the law and that no further action pursuant to the VCAA need be undertaken on the Veteran's behalf.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2010).  The Veteran has been accorded the opportunity to present evidence and argument in support of her claim.  She has retained the services of an accredited representative.  She withdrew her request for a hearing before a Veterans Law Judge.

Accordingly, the Board will proceed to a decision as to the issue on appeal.

Service connection for a bilateral ankle disability

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

In order to establish service connection for the claimed disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

For certain chronic disorders, including arthritis, service connection may be presumed to have been incurred in service if the disease becomes manifest to a compensable degree within one year following separation from service.  See 38 U.S.C.A. §§  1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2010).

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact or chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2010).

As detailed above, in order to establish service connection, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence of a disease or injury; and (3) evidence of a nexus between (1) and (2).  See Hickson, supra.

With respect to element (1), current disability, the competent medical evidence of record indicates diagnoses of a bilateral ankle disability.  See, e.g., the November 2010 VA examination report.  Accordingly, Hickson element (1), current disability, is satisfied.

Turning to Hickson element (2), in-service incurrence of an injury or disease, the Veteran's service treatment records dated in July 1980 and August 1980 demonstrate that the Veteran was treated for a right ankle sprain and subsequent complaints of right ankle pain.  A physical examination dated in August 1980 revealed minimal swelling in the right ankle.  However, the remainder of the Veteran's service treatment records, to include her March 1991 separation examination, is negative for complaints of or treatment for either a right or left ankle disability.  Specifcially, there is no documentation of any in-service injury or disease of the left ankle.  

Additionally, the record does not reflect medical evidence showing any manifestations of a bilateral ankle disability during the one-year presumptive period after the Veteran's separation from service.  On the contrary, the record does not reflect any complaints or findings of a disability of either ankle until January 1999 (more than seven years after her separation from active service) that are consistent with either a right or left ankle disability.     

Turning to crucial element (3), medical nexus, the Board has carefully evaluated the evidence and, for reasons stated immediately below, finds that a preponderance of the competent and probative evidence of record supports a finding that neither the Veterna's right nor left knee disabilities are related to her military service.

Specifically, the Veteran was afforded a VA examination in November 2010.  In addition to the results of a current examination of her ankle, the VA examiner considered the Veteran's history of in-service treatment for her right ankle.  While noting and discussing the Veteran's in-service treatment for her right ankle, the examiner concluded that, "[t]he [V]eteran's current bilateral ankle condition (strain) is not related to military service.  Her current bilateral ankle strain is secondary to her excessive weight posing strain on both ankles and feet."  The examiner's rationale for his conclusion was based on a review of the Veteran's claims folder, consideration of the Veteran's reported onset of the bilateral ankle disability, and examination of the Veteran.  The examiner specifically noted the Veteran's in-service treatment for her right ankle, which he indicated was acute and resolved.  Moreover, the examiner noted the Veteran's weight upon discharge from military service (she had weighed 180 pounds in service compared to her current weight of 243 pounds), and reported that "[o]besity [is] known to cause strain and [degenerative joint disease] of weight bearing joints.  [The Veteran] is a prediabetic which may complicate with peripheral neuropathy of lower extremities as diabetes does (she was complaining of numbness (no pain) in 2004 on both feet and ankles)."     

Review of the November 2010 VA examination report shows that the opinion reached therein were based upon thorough review of the record, thorough examination of the Veteran, and thoughtful analysis of the Veteran's entire history.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"].  Additionally, the November 2010 VA examiner's opinion appears to be consistent with the Veteran's medical history, which is absent any symptomatology of chronic right and left ankle disabilities for several years after service.  Further, in rendering the opinion, the VA examiner considered the Veteran's service treatment records and her in-service treatment for a right ankle strain, and determined that the in-service treatment did not cause her current bilateral ankle disability.   

There are of record medical opinions which appear to support the Veteran's claim.    Specifically, the Board notes that the Veteran was provided a VA examination in May 2009.  After examination of the Veteran and consideration of her medical history, the VA examiner concluded that "[i]t is as likely as not that [the Veteran's] bilateral foot and left ankle condition are a continuation of the [left ankle condition] for which she was treated in the service time."  Additionally, B.P., M.D., concluded in a January 2005 report that "[a]fter review of the [Veteran's] medical service records, it is my opinion that her current chronic back and bilateral knee pain, chronic headache, [left] ankle and [bilateral] feet pain are at least likely as not related to the knee and low back/ankle, feet, headache pain treated while in the military service."  Dr. B.P. also concluded in a September 2002 report that "[a]fter review of the [V]eteran's service medical records, it is my opinion that the [V]eteran's left ankle condition is at least as likely as not related to the left ankle condition treated while in service."  

The Board has the authority to "discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  However, the Court has held that the Board may not reject medical opinions based on its own medical judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993).

The Board notes that both the United States Court of Appeals for the Federal Circuit and the Court have specifically rejected the "treating physician rule."  See White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001).  Rather, in evaluating the probative value of competent medical opinion evidence, the Court has stated in pertinent part:  "The probative value of medical evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches...As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicator..."  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

The Board finds the opinions of the May 2009 VA examiner and Dr. B.P. to be of no probative value.  Crucially, in rendering the opinions, it appears that the May 2009 VA examiner as well as Dr. B.P. errantly relied upon in-service complaints of ankle pain that were specifically attributed to the Veteran's right ankle detailed above.  As noted previously, the record does not show in-service treatment for left ankle disability.  Neither opinion discusses the lack of in-service complaint or treatment for left ankle problems or provides a rational for why her current left ankle disability would be related to in-service complaitns of right ankle problems.    Accordingly, the basis and rationale for the opinions of the May 2009 VA examiner and Dr. B.P. are inadequate.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) [the failure of the physician to provide a basis for his/her opinion goes to the weight or credibility of the evidence].  Moreover, as discussed above, the November 2010 VA examiner specifically considered the Veteran's in-service treatment for a right ankle strain, and concluded that the Veteran's in-service right ankle treatment was not related to either her current right or left ankle disability.  Accordingly, the Board finds the reports of the May 2009 VA examiner as well as Dr. B.P. to be of no probative value in determining whether the Veteran's current bilateral ankle disability is related to her military service.  

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).
"Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

The Board notes that the Veteran, while entirely competent to report her symptoms both current and past (including pain in her ankles), as a lay person is not competent to associate any of her claimed symptoms to her military service.  That is, the Veteran is not competent to opine on matters such as the etiology of her current bilateral ankle disability.  Such opinion requires specific medical training and is beyond the competency of the Veteran or any other lay person.  In the absence of evidence indicating that the Veteran has the medical training to render medical opinions, the Board must find that her contention with regard to a medical nexus between her bilateral ankle disability and her military service to be of no probative value.  See also 38 C.F.R. § 3.159(a)(1) (2010) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  Accordingly, the statements offered by the Veteran in support of her own claim are not competent evidence of a medical nexus.

The Board is aware of the provisions of 38 C.F.R. § 3.303(b), discussed above, relating to chronicity and continuity of symptomatology.  The Board notes that the Veteran appears to be contending that she has had a bilateral ankle disability continually since service.  However, the first postservice evidence of complaint of, or treatment for, a bilateral ankle disability is dated in January 1999.  See the Veteran's claim for VA benefits dated in January 1999.  This was more than seven years after the Veteran left service in April 1991.    

While the Veteran is competent to report pain in her ankles over the years since service, the Board notes that neither a right nor a left ankle disability was reported at the time of her service discharge in April 1991 despite having an opportunity to report such symptoms.  The Board finds that her current statements regarding a continuity of a bilateral ankle disability since service are not credible.  Her April 1991 separation examination from service contradicts any current assertion that her current bilateral ankle disability was manifested during service and has continued since such service.  There is no competent medical evidence that the Veteran complained of or was treated for a bilateral ankle disability for many years after her separation from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) [noting that it was proper to consider the veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition he now raised]; see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) [affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of the claimed condition].  The Board accordingly places no probative value on the assertions of the Veteran that there has been a continuity of symptomatology dating to service.  Therefore, continuity of symptomatology after service is not demonstrated. 

Accordingly, Hickson element (3) is not met, and the Veteran's claim fails on this basis.  
 
In conclusion, for the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a bilateral ankle disability.  The benefit sought on appeal is accordingly denied.


ORDER

Entitlement to service connection for a bilateral ankle disability is denied.


____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


